Citation Nr: 1727823	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-02 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation for lumbosacral strain with residual degenerative disc disease in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date.  

2.  Entitlement to an increased evaluation for residuals of a fracture of the right thumb, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation for left lower radiculopathy in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date. 

4.  Entitlement to an initial evaluation for right lower radiculopathy in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from December 31, 2008, to September 28, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an evaluation in excess of 20 percent for the Veteran's low back disability, and denied an evaluation in excess of 10 percent for the Veteran's right thumb disability.  

This case is also on appeal from a May 2011 rating decision that granted service connection for left lower radiculopathy and right lower radiculopathy, each evaluated as 20 percent disabling from December 31, 2008, and 40 percent disabling from September 28, 2010.  This rating decision also assigned a 40 percent evaluation to the Veteran's low back disability, effective from September 28, 2010.  

The Board remanded the issues on appeal in May 2014.  The issues are now before the Board for final appellate consideration.  

FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not show that the Veteran's lumbar strain with residual degenerative disc disease, prior to September 28, 2010, resulted in incapacitating episodes or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; or, after that date, incapacitating episodes or unfavorable ankylosis of the entire thoracolumbar spine.  

2.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran's residuals of a fracture of the right thumb result in a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

3.  The competent medical, and competent and credible lay, evidence of record does not show that the Veteran's left lower radiculopathy, prior to September 28, 2010, resulted in moderately severe paralysis; or, after that date, severe incomplete paralysis with marked muscular atrophy. 

4.  The competent medical, and competent and credible lay, evidence of record does not show that the Veteran's right lower radiculopathy, prior to September 28, 2010, resulted in moderately severe paralysis; or, after that date, severe incomplete paralysis with marked muscular atrophy.

5.  The Veteran was precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities, for the period from December 31, 2008, to September 28, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for lumbosacral strain with residual degenerative disc disease in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  The criteria for entitlement to an increased evaluation for residuals of a fracture of the right thumb, currently evaluated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2016).

3.  The criteria for an initial evaluation for left lower radiculopathy in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an initial evaluation for right lower radiculopathy in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for entitlement to a TDIU for the period from December 31, 2008, to September 28, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the May 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7.  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Lumbosacral Strain with Residual Degenerative Disc Disease 

The Veteran's spine disability is evaluated as degenerative arthritis of the spine under Diagnostic Code 5242.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated as intervertebral disc syndrome (Diagnostic Code 5243) under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula).

Under the General Rating Formula, the identified ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011)  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

A January 2017 VA examination provides that the Veteran does not have intervertebral disc syndrome.  As a result, the Board will not address the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula).

The Veteran generally asserts that he is entitled to higher evaluation for his lumbar spine disability.  

VA medical treatment records dated during the appeal period reflect complaints of back pain and show reduced range of motion.  However, they are simply negative for any findings warranting an increased evaluation under the General Rating Formula.  

The report of a January 2009 VA examination provides that there had been no incapacitating episodes over the last 12 months in which a physician prescribed bed rest.  On physical examination, the Veteran had flexion to 60 degrees, extension to 10 degrees, lateral flexion to 20 degrees and rotation to 35 degrees, all of which were with pain throughout.  He was able to repetitively range his lumbar spine without change in his range of motion or level of pain.  Therefore the range of motion measured above was not additionally limited following repetitive use on this examination.  There was no spasm on exam although his spine was diffusely tender.  The Veteran's gait was normal.  

The report of a January 2010 VA examination provides that the Veteran's thoracolumbar flexion was to 40 degrees, extension was to 20 degrees, right and left lateral flexion was to 20 degrees and left and right rotation was to 20 degrees.  Each had end of range pain and with no decrement due to pain or fatigue following repetitive motion.  There was a lower right lumbosacral tenderness but no muscle spasm.  The Veteran's gait was normal 

The report of a September 2010 VA examination provides that the Veteran was prescribed Darvocet, NSAIDs, and a TENS unit.  He took Darvocet twice a day.  He had not been prescribed bedrest.  

The Veteran's gait was antalgic.  Flexion was 0 to 10 degrees, pain free from 0 to 5 degrees up to 3 repetitions.  Extension was 0 to 5 degrees, painful throughout the whole range in 3 repetitions.  Lateral flexion to the right was 0 to 9 degrees, pain free from 0-4 degrees in 3 repetitions.  Lateral flexion to the left was 0 to 11 degrees, pain free from 0 to 4 degrees in 3 repetitions.  Rotation to the right was up to 30 degrees, pain free from 0-25 degrees in 3 repetitions.  Rotation to the left was 0 to 30 degrees, pain free from 0 to 25 degrees in 3 repetitions.  These ranges of motion were additionally limited following repetitive use on this exam due to pain, resulting in a 4-degree further reduction in flexion.  There were no spasms noted but there was paraspinal tenderness to palpation.  Gait was antalgic.

A January 2017 Disability Benefits Questionnaire (DBQ) provides that the Veteran's current management included Ibuprofen 600 mg three times a day and a TENS unit.  His initial forward flexion was from zero to 30 degrees.  Extension was from zero to 10 degrees.  Lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 20 degrees bilaterally.  Pain was noted on all movements and caused functional loss.  There was no evidence of pain on weightbearing.  

The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion after three repetitions.  

The Veteran was not being examined immediately after repetitive use over time.  The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  There was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

The Veteran was not being examined during a flare-up.  The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  There was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

The Veteran had no guarding.  He had muscle spasm that did not result in abnormal gait or abnormal spinal contour.  There were no additional contributing factors of disability.

There was no ankylosis of the spine, no other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes), and no intervertebral disc syndrome.  The Veteran used a lumbar corset often to help with back pain.  

The Board is aware that this DBQ does not address pain on both active and passive motion.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  However, 38 C.F.R. § 4.59 is not applicable where, as here, the Veteran already has a compensable limitation of motion.  See Vilfranc v. McDonald, 28 Vet. App. 357 (2017). Further, the Veteran's back disability has been evaluated as 40 percent disabling since September 28, 2010.  The only potential evaluations in excess of 40 percent require unfavorable ankylosis of the entire spine (100 percent) or entire thoracolumbar spine (50 percent).  See the General Rating Formula.  As the Veteran does not contend, and the evidence does not show, that he has any ankylosis of the spine the Board finds that additional range of motion testing is not necessary.

The Board finds that the foregoing evidence does not support an evaluation for lumbosacral strain with residual degenerative disc disease in excess of 20 percent before September 28, 2010, or in excess of 40 percent from that date.  The range of motion findings dated prior to September 28, 2010, were to at worst 40 degrees, and do not show that the Veteran's disability resulted in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See the General Rating Formula.

Similarly, the range of motion findings dated since September 28, 2010, simply do not show that the Veteran's disability resulted in any ankylosis of the thoracolumbar spine.  See the General Rating Formula.

The Board has considered the Veteran's complaints of pain and flare-ups, as made during VA examinations and/or VA outpatient treatment appointments, and his lay statements that his lumbar spine disability is worse than contemplated by the current evaluations.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an evaluation in excess of 20 percent before September 28, 2010, or in excess of 40 percent from that date.

As noted above, the evidence, which includes results of repetitive motion testing, does not show that pain due to the lumbar spine disability has caused functional loss warranting a higher evaluation under the General Rating Formula at any time during the appeal period.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected lumbar spine disability are contemplated in the evaluations now assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Residuals of Fracture of the Right Thumb

The Veteran's residuals of a fracture of the right thumb are evaluated on limitation of motion under Diagnostic Code 5228.  A 20 percent rating is warranted for the thumb where there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

VA medical treatment records dated during the appeal period reflect complaints of right thumb pain.  However, they are simply negative for any range of motion findings warranting an increased evaluation under Diagnostic Code 5228.

The report of the January 2009 VA examination provides that on physical examination, the Veteran had pain throughout the entire range of motion in the right thumb but was able to repetitively range the thumb without changes in range of motion or level of pain.  He had normal opposition between the right thumb and all digits to mid palm without a gap.  The Veteran had a slight decrease in strength in the right hand.  Otherwise the dexterity was normal for grasping and pushing.  

The report of the January 2010 VA examination provides that the Veteran's right thumb MCP flexion and extension were to 0 degrees with pain on attempting ranging of motion.  The thumb interphalangeal joint flexed to 5 degrees with pain throughout and with decrease in motion to 0 degrees after repetitive use.  The Veteran did not oppose any of his fingers to his thumb.  All fingers except for the thumb could be brought to the midpalm with no gap.  There was a slight decrease in grip strength of the right hand.  Otherwise dexterity was normal for grasping, pushing, pulling and twisting.  

The report of the September 2010 VA examination provides that opposition of all right hand fingers except for the thumb were full.  MCP extension was to 10-15 degrees.  The Veteran's thumb was painful to range and grasp.  

The January 2017 DBQ provides that the Veteran's right hand was dominant.  Initial range of motion of the right hand was all normal.  There was no gap between the pad of the thumb and the fingers.  Pain was noted on physical examination, including opposition with the thumb, and caused functional loss.  There was evidence of pain with use of the hand.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion after three repetitions.  

The Veteran was not being examined immediately after repetitive use over time.  The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  There was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

The Veteran was not being examined during a flare-up.  The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  There was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

There were no additional contributing factors of disability.  The examiner stated that the right thumb condition should have no significant impact on veteran's ability to perform light physical or sedentary work.  Strenuous activities such as working with hand tools requiring a prolonged strong grip with the right (dominant) hand would not likely be possible. 

The Board is aware that this DBQ does not address right thumb pain on both active and passive motion.  See 38 C.F.R. § 4.59; Correia, supra.  However, 38 C.F.R. § 4.59 is not applicable where, as here, the Veteran already has a compensable limitation of motion.  See Vilfranc, 28 Vet. App. at 357. 

The foregoing evidence does not show that there has been a gap of more than two inches (5.1 cm.) between the Veteran's right thumb pad and fingers, with the thumb attempting to oppose the fingers, during any part of the appeal period.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5228.

The Board has considered the Veteran's complaints of pain and flare-ups, as made during VA examinations and/or VA outpatient treatment appointments.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right thumb disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an evaluation for residuals of right thumb fracture in excess of 10 percent at any time during the appeal period.  

As noted above, the evidence, which includes results of repetitive motion testing, does not show that pain due to the residuals of the right thumb fracture have caused functional loss warranting a 20 percent evaluation under Diagnostic Code 5228 at any time during the appeal period.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to this disability are contemplated in the evaluation now assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Lower Extremity Radiculopathies

The Veteran's radiculopathy of the right lower extremity and radiculopathy of the left lower extremity are evaluated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Each lower extremity is evaluated as 20 percent disabling prior to September 28, 2010, and 40 percent disabling after that date.  

38 C.F.R. §  4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

VA medical treatment records dated during the appeal period reflect complaints of lower extremity pain.  However, they are negative for any findings of incomplete paralysis warranting an increased evaluation under Diagnostic Code 8520.

The report of the January 2009 VA examination provides that straight leg raise was negative bilaterally.  The Veteran had 5/5 strength in all four extremities with normal sensation and normal symmetric deep tendon reflexes.  

The report of the January 2010 VA examination provides that straight leg raising was positive bilaterally at 30 degrees for ipsilateral low back pain.  Motor and sensory examinations were normal.  Reflexes were 2+ and symmetric throughout.  

The report of the September 2010 VA examination provides that motor strength to the lower extremities was approximately 4 to 4+/5 for both lower extremities.  Deep tendon reflexes were +1 and symmetrical to L4 and S1 reflexes.  Sensory was grossly normal and gait was antalgic.

The Board finds that the foregoing evidence does not support initial evaluations for left or right lower radiculopathy in excess of 20 percent before September 28, 2010.  The 2009 and 2010 VA examination reports do not reflect findings that more closely approximate moderately severe paralysis of the sciatic nerve in either lower extremity, prior to that date.  

The January 2017 DBQ provides that the Veteran had signs and symptoms due to radiculopathy.  He had no constant pain in either lower extremity.  He had no intermittent right lower extremity pain, and moderate intermittent left lower extremity pain.  He had no right lower extremity paresthesias and/or dyesthesias, and mild left lower extremity paresthesias and/or dyesthesias.  He had no numbness in the right lower extremity, and mild numbness in the left lower extremity.  The Veteran had no other signs or symptoms of radiculopathy.  There was no muscle atrophy.  Reflexes were normal in the right knee and ankle and left knee; absent in the left ankle.  The examiner noted no involvement of the right sciatic nerve, and the right side was not affected by radiculopathy; and involvement of the left sciatic nerve.  The examiner characterized the radiculopathy as of moderate severity.

The Board finds that the January 2017 DBQ does not support initial evaluations for left or right lower radiculopathy in excess of 40 percent, from September 28, 2010.  The Veteran had no right involvement of the right sciatic nerve or right radiculopathy.  The Veteran's left sciatic radiculopathy was described as being of moderate severity and there was no evidence of marked muscle atrophy; thus the criteria for a 60 percent rating are not more closely approximated. 

The Board has considered the Veteran's complaints, and his lay statements that his bilateral radiculopathies are worse than contemplated by the current evaluations.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's bilateral radiculopathies has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Other considerations

Finally, the Board finds that the Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU from December 31, 2008, to September 28, 2010

The Veteran contends that service-connected disabilities rendered him unemployable for the period from December 31, 2008, to September 28, 2010, when he had a combined schedular rating of 100 percent.  The report of the January 2009 VA examination relates that he stated that he recently tried to work but could not do so.  He said that his back prevented him from working normally because the pain was so severe he could not be productive.  During the January 2010 examination, the Veteran said that he had not worked since 2001 due to his low back pain.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For purposes of evaluating eligibility under 38 C.F.R. § 4.16(a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16(a)(1).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Based on a thorough review of the evidence, the Board finds that the evidence supports a TDIU for the period from December 31, 2008, to September 28, 2010.

The Veteran submitted a general claim for an increased evaluation on December 31, 2008.  He was found to be 100 percent disabled, effective September 28, 2010.  

As of December 31, 2008, the Veteran's combined disability evaluation was 90 percent.  This consisted of a 70 percent evaluation for depressive, mood and panic disorder; a 20 percent evaluation for lumbosacral strain with residual degenerative disc disease and spasm, a 20 percent evaluation for left lower extremity radiculopathy, a 20 percent evaluation for right lower extremity radiculopathy, and a 10 percent evaluation for residuals of fracture, right thumb.  Thus, the Veteran's combined disability evaluation satisfied 38 C.F.R. § 4.16(a).  

The evidence shows that, during the period from December 31, 2008, to September 28, 2010, the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  

A November 2004 Social Security Administration (SSA) determination found the Veteran disabled for that Agency's purposes as of July 2001.  The primary diagnosis was disorders of back (discogenic and degenerative) and the secondary diagnosis was osteoarthritis and allied disorders.  Records associated with that determination show the Veteran has a high school diploma with two years of technical school and qualification as an auto diesel mechanic.  He worked as an industrial truck driver, machine operator, forklift operator and battery assembler. 

In a June 2009 statement, a VA physician noted that the Veteran's diagnoses included cervical radiculopathy, lumbar radiculopathy and panic disorder and depression.  He had had to stop work because of the pain and increased anxiety which might well be coming from this pain.  The constant pain had certainly contributed to worsening depression for which he was undergoing therapy.

During the period in question, the Veteran's service-connected disabilities included a depressive disorder and the back disability with lower extremity radiculopathies.  Given the severity of those disabilities, with the Veteran's past work experience in physical jobs, the Board finds that a TDIU for the period from December 31, 2008, to September 28, 2010, is warranted.  


ORDER

An evaluation for lumbosacral strain with residual degenerative disc disease in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date, is denied. 

An increased evaluation for residuals of a fracture of the right thumb, currently evaluated as 10 percent disabling, is denied.

An initial evaluation for left lower radiculopathy in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date, is denied.

An initial evaluation for right lower radiculopathy in excess of 20 percent before September 28, 2010, and in excess of 40 percent from that date, is denied.  

A TDIU for the period from December 31, 2008, to September 28, 2010, is granted, subject to the rules and regulations governing the award of monetary benefits. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


